Citation Nr: 0409400	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  97-17 437 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected pelvic inflammatory disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from July 1972 to November 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by a 
Regional Office (RO or AOJ) of the Department of Veterans 
Affairs (VA).  The veteran disagreed with the January 1997 RO 
decision and a timely appeal was filed. 

This case was previously before the Board in June 2001.  At 
that time the case was remanded to the RO for further 
development.  Supplemental Statements of the Case were issued 
in February and December 2003 confirming the denial of a 
compensable evaluation for the service connected pelvic 
inflammatory disease.  


FINDING OF FACT

The service-connected pelvic inflammatory disease is not 
manifested by symptoms that require continuous treatment.


CONCLUSION OF LAW

The criteria for a compensable evaluation for pelvic 
inflammatory disease have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§  4.7, 4.116, Diagnostic Codes 
7614, 7615 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of VA to do otherwise and the Secretary has done so.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veteran Claims' (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
in January 1997, which is prior to November 9, 2000, the date 
the VCAA was enacted.  Assuming for the sake of argument that 
the holding in Pelegrini applied in this case, and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below. 
 	
In the present case, regarding the issue of an increased 
evaluation for pelvic inflammatory disease, a substantially 
complete application was received in June 1996.  Thereafter, 
in a rating decision dated in January 1997, the claim was 
denied.  Only after that rating action did the AOJ, in 
November 2002 provide notice to the veteran regarding what 
information and evidence is needed to substantiate her claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to submit any evidence in her 
possession that pertains to the claim.  Similarly, 
notification requirements were also in February and December 
2003 Supplemental Statements of the Case, and in an April 2003 
letter from VA.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the purpose 
of the notice and, as such, prejudice the claimant by forcing 
him or her to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
("The Secretary has failed to demonstrate that, in this case, 
lack of such a pre-AOJ-decision notice was not prejudicial to 
the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every case 
for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior adjudications, 
as well as to nullify the notice of disagreement and 
substantive appeal that were filed by the appellant to perfect 
the appeal to the Board.  This would be an absurd result, and 
as such it is not a reasonable construction of section 
5103(a).  There is no basis for concluding that harmful error 
occurs simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention of 
the Court, otherwise it would not have taken "due account of 
the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  As 
provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice letters provided to the veteran in November 
2002 and April 2003 were not furnished prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  As indicated previously, after the 
notice was provided, the case was readjudicated and 
Supplemental Statements of the Case and letters from the AOJ 
were provided to the veteran.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.  

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, because each of the 
four content requirements of a VCAA notice have been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless error.

The Board has reviewed the facts of this case in light of VCAA 
and the VCAA regulations.  VA has made all reasonable efforts 
to assist the veteran in the development of her claim and has 
notified her of the information and evidence necessary to 
substantiate the claim.  The record in this case includes the 
veteran's service medical records, and VA treatment records, 
along with private treatment records.  Furthermore, the 
veteran has been afforded VA medical examinations to evaluate 
her service connected pelvic inflammatory disease.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have therefore been 
met.  With regard to providing assistance to the veteran it is 
also noted that she has been notified of the applicable laws 
and regulations which set forth the criteria for an increased 
evaluation.  The discussions in the rating decisions and 
statements of the cases have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Substantially, all information requested 
in the Board remand has been obtained.  Consequently, the case 
need not be referred to the veteran or her representative for 
further argument, as the Board's consideration of the law and 
new regulations in the first instance does not prejudice her.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992).

Factual Background

A review of the record shows that the veteran has a long 
history of pelvic pain attributable to pelvic inflammatory 
disease and pelvic adhesions, initially discovered during 
service subsequent to a laparotomy performed for injuries 
sustained in a sky diving accident.  Service records also show 
hospitalization with dilation and curettage of the uterus, 
along with removal of an IUD, and culdocentasis due to 
complaints of pelvic pain of unknown etiology.  

VA clinical records immediately after service are quiescent 
for pertinent symptoms. In September 1976 chronic pelvic 
inflammatory disease by history was diagnosed.  At a VA 
medical examination in June 1994 the veteran complained of 
pain in the right lower quadrant of the abdomen, going down 
into the right groin and thigh area.   

A VA gynecological examination was performed in September 
1996.  It was reported that since service, the veteran had had 
painful periods and dyspareunia.  She also had had irregular 
bleeding and hot flashes.  The physical examination revealed 
nodularity in the left adnexa.  The diagnosis was chronic 
pelvic inflammatory disease and dysfunction of uterine 
bleeding.   

In a July 1999 VA medical examination addendum report, it was 
reported that the veteran had continued to have chronic 
radiating abdominal pain, which comes and goes, and chronic 
dyspareunia.  The physical examination revealed a slightly 
nodular uterus.  The diagnostic impression indicated that had 
had chronic pelvic inflammatory disease since 1973 with a 
long-term residual of abdominal pain and dyspareunia.  It was 
indicated that there was no doubt the pelvic inflammatory 
problem occurred because of the Dalkon Shield.  

At a May 2003 VA gynecological examination, it was reported 
that the veteran had had irregular vaginal bleeding that 
occurred every 1 to 4 weeks, along with a 30 year history of 
radiating right lower quadrant pain that was at times 
incapacitating.  She avoided intercourse during pain bouts.  
The physical examination revealed a slightly irregular and 
deviated uterus that was tender and had slightly decrease 
mobility.  Adnexae on the right was tender.  The diagnostic 
assessment revealed chronic pelvic pain, mostly right sided, 
due to pelvic adhesive disease due to Dalkon Shield; irregular 
menses, menopausal symptoms.  A pelvic sonogram revealed an 
enlarged fibroid uterus.  The assessment and plan regarding 
right lower quadrant pain due to adhesive disease from Dalkon 
Shield was, refill of Naproxen as occasion requires.

Analysis

There is no question that the veteran has suffered from what 
has been medically diagnosed as pelvic inflammatory disease 
caused by insertion of a Dalkon Shield during service.  The 
question before the Board is the appropriate rating to be 
assigned to this service-connected disability. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  

In the present case, VA's Schedule for Rating Disabilities 
expressly provides for rating pelvic inflammatory disease 
under the criteria set forth in Diagnostic Code 7615.  Under 
this Code, a noncompensable rating is to be assigned for 
symptoms that do not require continuous treatment.  A 10 
percent rating is to be assigned for symptoms that require 
continuous treatment.  A 30 percent rating is to be assigned 
for symptoms not controlled by continuous treatment.  

A review of the clinical data of record shows that the veteran 
has an extended history of pelvic inflammatory disease, 
manifested by radiating lower quadrant abdominal pain.  It 
appears that she also has irregular menstruation which appears 
to be related to menopause.  Such symptomatology related to 
menopause is not considered a disability for rating purposes.  
38 C.F.R. § 4.166, Note 1.  

The clinical findings indicate that the veteran's pelvic pain 
is attributable to pelvic adhesions.  In terms of frequency, 
the episodes of pelvic pain have been described as 
intermittent, and the diagnostic plan outlined in the medical 
examination report findings shows that medication for pain was 
prescribed, as occasion requires.  While the Board is 
sympathetic to the veteran's complaints, it appears that 
treatment, by medication or otherwise, is not continuous.  It 
is clear that the condition is chronic in nature, but the 
evidence does not support a finding that there is a need for 
continuous treatment.  Accordingly, application of the rating 
criteria in this case supports a finding that a noncompensable 
rating is warranted.  

The Schedule for Rating Disabilities does allow for 
consideration of analogous ratings under certain 
circumstances.  38 C.F.R. § 4.20.  However, this regulation 
permits such consideration when an unlisted condition is 
encountered.  In the present case, Diagnostic Codes 7614, 7615 
expressly list pelvic inflammatory disease, thus precluding 
consideration under any other criteria.  Although the Board 
recognizes the long-medical history associated with the 
veteran's disability and understands her contentions, the 
Board is bound by VA's regulations.  38 U.S.C.A. § 7104(c).  
Applying the express rating criteria to the facts of this case 
compels a finding that the preponderance of the evidence is 
against the veteran's claim for a compensable rating.  Should 
the disability require continuous treatment in the future, the 
veteran may file another claim for an increased rating and the 
Board would urge her to do so in that event.

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there has 
been no showing by the veteran that the service-connected 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



